PER CURIAM:
Edmond D. Stephens appeals the district court’s order accepting the recommendation of the magistrate judge and granting the Commissioner’s motion for judgment on the pleadings and affirming the Commissioner’s order denying Social Security benefits. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Stephens v. Barnhart, No. CA-04-575-3 (S.D.W.Va. Sept. 28, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.